Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 07/08/2021 ("07-08-21 Final OA"), the Applicant (i) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 17 and then canceled claim 17, (ii) amended claims 5 and 6 and (iii) canceled claim 18 on 08/10/2021.
Currently, claims 1-16 and 19 are pending.

Response to Arguments
Applicant's amendments to claim 5 have overcome the objection to the claims 5-16 set forth on page 3 under line item number 1 of the 07-08-21 Final OA.
Applicant's amendments to the independent claim 1 including the limitations of the previously-indicated allowable claim 17 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-6 and 19 as being anticipated by Akram set forth starting on page 3 under line item number 2 of the 07-08-21 Final OA.


Allowable Subject Matter
Claims 1-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 17 as stated starting on page 6 under line item number 3 of the 07-08-21 Final OA. 
Claims 2-16 and 19 are allowed, because they depend from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
13 August 2021